Citation Nr: 1453471	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to March 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for fibromyalgia, assigning a 10 percent disability rating effective June 9, 2010.  

In June 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

A total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the June 2013 Board hearing, the issue of TDIU was raised, but the Veteran stated he was unsure if he wanted to proceed with a claim for TDIU at that time.  In May 2014, the Veteran filed a claim for TDIU.  However, in a May 2014 rating decision, the RO denied the TDIU claim, and the matter was not appealed by the Veteran.  Therefore, the issue of entitlement to TDIU is not before the Board for consideration.

After issuance of a May 2012 statement of the case (SOC), wherein the RO addressed the issues of entitlement to an initial disability rating in excess of 10 percent for fibromyalgia, the Veteran requested VA treatment records from after his May 2012 VA examination be associated with his claim file in support of the above-cited claim.  The Veteran's treatment records were associated with the claims file without a waiver of initial RO consideration.  Additionally, the Veteran was afforded another VA examination of his claimed fibromyalgia in May 2014 also without initial RO consider.  As the Board is granting the maximum 40 percent rating for fibromyalgia for the entire appeal period in the decision below, the Veteran is not prejudiced by the Board's adjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The evidence of record shows that the Veteran's fibromyalgia has been manifested by widespread musculoskeletal pain, which is constant, or nearly so, tender points, and refractory to therapy.  


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no greater, for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5025 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for fibromyalgia represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a June 2010 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the VA examinations of the Veteran's fibromyalgia in February 2011, May 2012, and May 2014 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his fibromyalgia is more severe than a 10 percent disability rating reflects.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

This appeal arises from the rating decision that granted service connection for fibromyalgia.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such ratings are referred to as "staged ratings."  Id.

In this case, the Veteran's service-connected fibromyalgia is rated under Diagnostic Code 5025, which evaluates fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  A 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  Id.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 40 percent rating for fibromyalgia is warranted.

Since the effective date of the grant of service connection, the Veteran has consistently reported widespread musculoskeletal pain and examinations have revealed tender points.  In this regard, an April 2010 VA treatment record revealed polyarthralgia and polymyalgia, worst in low back since early 2000's with pain aggravated by movement of painful areas.  Musculoskeletal examination revealed the Veteran's cervical spine and lumbosacral spine had no decreased excursion and not painful on extremes of range of motion.  The assessment was chronic polyarthralgia and polymyalgia consistent with fibromyalgia.  

The Veteran was provided a VA examination in February 2011.  During the examination, the Veteran reported current symptoms of bilateral knee pain, shoulder pain, and hip pain.  He takes medication, but his symptoms of chronic pain do not go away.  He stated he receives back injections, and has had physical therapy.  He further reported he works at a telecom center where he sits and takes calls.  His work is not usually affected, but there is a no-standing policy, and with his symptoms, he sometimes feels better walking and moving around, but he does stretch while he is sitting.  He also reported his activities of daily living and recreational activities are also limited due to pain and stiffness.  The examination report revealed negative tender points, except for the right lateral neck, left lateral elbow, and left upper shoulder.  Indeed, the examiner reported that the examination results were not consistent with fibromyalgia; but the report nonetheless observed that the Veteran had a history of fibromyalgia, and that he was diagnosed with fibromyalgia by a VA rheumatologist in April 2010. 

In May 2012, the Veteran underwent another VA fibromyalgia examination.  He reported continuous medication was required for control of his symptoms; he had widespread musculoskeletal pain, myalgia, and arthralgia.  Precipitating or exacerbating factors occur in the afternoon when the Veteran wakes up.  The Veteran further reported there are no alleviating factors.  The examiner noted the Veteran had tender points (trigger points) on the right and left sides at the occiput, low cervical, trapezius, supraspinatus, second rib, gluteal and other locations.  The report noted the Veteran is currently employed and works with computers.  The examiner found the Veteran's fibromyalgia had no effect on his occupation, but affects his daily activities. 

An August 2012 VA treatment record noted the Veteran reported pain in his neck, bilateral shoulders, low back and knees.  The Veteran's pain was 7/10 and he takes medication.  The Veteran reported he wakes up at night and is unable to straighten his knees due to pain, which continues most of the day.  The Veteran stated he went to physical therapy in the military, but it was ineffective.   

A September 2012 VA treatment record noted the Veteran continues to take medication and the Veteran reported he was having difficulty sleeping due to pain.  His knees continue to bother him and his pain was about 9/10.  The Veteran further reported he went to physical therapy 2 days ago and was given a home exercise program which involved mostly stretching.  He was uncertain whether it going to help him.  The record noted the Veteran had chronic pain and x-rays did not show any condition which would explain the Veteran's pain.  An October 2012 VA treatment record noted the Veteran continues to have fibromyalgia pain all over his body.  He continues to take medication.

A December 2012 VA treatment record noted the Veteran reported he continues to take medication for his fibromyalgia, but the pain remains at 7/10 and it is mainly in his mid, radiating down his legs.  He has constant pain and it affects everything he does.  The Veteran further reported he does home physical therapy.  The report noted the Veteran had mild tenderness to percussion over the thoracic spine.  

The Veteran was afforded another VA examination in May 2014.  The Veteran reported medication was required for control of his fibromyalgia symptoms and he was currently undergoing physical therapy and seeking acupuncture and pain clinic treatment.  The Veteran had widespread musculoskeletal pain, stiffness, fatigue, and sleep disturbances attributable to his fibromyalgia.  The examiner indicated that the Veteran's fibromyalgia symptoms were constant, refractory to therapy, and that all tender points (trigger points) for pain were positive, bilaterally.  The examiner found the Veteran's fibromyalgia impacted his ability to work because it impacted his capability of lifting up to 40 pounds. 

In light of the Veteran's consistent, credible reports of widespread musculoskeletal pain, the consistent findings of tender points associated with fibromyalgia, and being refractory to therapy, the Board finds that his fibromyalgia has more nearly approximated the criteria for a 40 percent rating since the effective date of the grant of service connection, as it has been constant, or nearly so.  The initial 40 percent disability rating now assigned is the maximum schedular rating available for fibromyalgia.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his fibromyalgia is more severe than is reflected by the assigned rating.  As was explained in the merits decision above, the Veteran is now assigned the maximum schedular rating for fibromyalgia and the rating assigned is upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran stated during his June 2013 Board hearing that he was not sure if he wanted to proceed with a claim for TDIU at that time.  He subsequently filed a claim for TDIU in May 2014 and in a May 2014 rating decision, the RO denied the TDIU claim.  The Veteran has not expressed disagreement with that determination, nor has the issue of entitlement to TDIU been reasonably raised by the record since the May 2014 adjudication.  Consequently, the Rice case is not for application.

For the reasons stated above and resolving reasonable doubt in the Veteran's favor, the Board finds that an initial 40 percent rating is warranted for fibromyalgia.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 40 percent disability rating for fibromyalgia is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


